Citation Nr: 1735229	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-12 725	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


ISSUES

1.  Entitlement to service connection for a disability characterized by abdominal pain, to include a gynecological disorder.  

2.  Entitlement to service connection for disability characterized by right leg pain.

3.  Entitlement to service connection for a disability characterized by left leg pain, to include status-post left knee surgery.

4.  Entitlement to service connection for disability of the bilateral feet, to include foot ulcers and pain.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for bronchitis. 

7.  Entitlement to service connection for gastroesophageal reflux syndrome (GERD).

8.  Entitlement to a compensable initial evaluation for chronic headaches prior to August 31, 2016.  

9.  Entitlement to an initial evaluation greater than 30 percent for chronic headaches prior to December 30, 2016.

10.  Entitlement to an initial evaluation greater than 50 percent for chronic headaches since December 30, 2016.

11.  Entitlement to an initial evaluation greater than 30 percent for generalized anxiety disorder (GAD), previously rated as primary insomnia.

12.  Entitlement to an initial evaluation greater than 10 percent for chronic allergic rhinitis with recurrent sinusitis.

13.  Entitlement to an initial evaluation greater than 40 percent for a lumbar spine disability.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1997 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2010, and June 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the Veteran's claim for abdominal pains to include a possible gynecological disorder based on her symptoms and treatment, to include for vaginal bleeding and menstrual cramping.  

The issues of entitlement to service connection for disabilities of abdominal pain, left leg pain, right leg pain, bilateral feet, bronchitis, and GERD, and of entitlement to increased ratings for generalized anxiety disorder, rhinitis with sinusitis, lumbar spine disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Asthma was not noted at an examination for induction into military service; there is no clear and unmistakable evidence demonstrating that the Veteran had asthma prior to service and that asthma was not aggravated by such service. 

2.  Chronic asthma had its onset during active duty.

3.  It is reasonably shown that, throughout the period on appeal, the Veteran's migraines have been manifested by symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which corresponds to a 50-percent rating, which is the maximum schedular rating available for the chronic headaches disability.


CONCLUSIONS OF LAW

1.  Chronic asthma was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Prior to December 30, 2016, for the entire period on appeal, the criteria for a 50 percent disability rating for chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).

3.  Since December 30, 2016, the criteria for a rating greater than 50 percent for chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Unless there is clear and unmistakable evidence to the contrary, the VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132 (West 2015); 38 C.F.R. § 3.304 (2016).  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary. 

In this case, the Board finds that asthma was not "noted" at service entrance, and that the presumption of soundness applies.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Here, the June 1997 enlistment examination indicated that all systems were normal on clinical evaluation, and noted only mild asymptomatic pes planus.  An August 1998 service treatment record indicated that the Veteran reported having childhood asthma, and a January 1999 Physical Evaluation Board (PEB) concluded the Veteran's asthma, which had its first symptoms in basic training, had existed prior to service and was not permanently aggravated.  Nevertheless, neither the Veteran's own reports, or the standard that the PEB applied "sufficient evidence to substantiate" amounts to the "clear and unmistakable" evidence which the Board requires, and as such the presumption of soundness is not rebutted.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet.App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet.App. 310, 313-14 (1992)).

Therefore, the Board's analysis must turn to the question of whether the Veteran currently suffers from asthma, and, if so, whether this disorder began in or is otherwise due to her military service.  The Board notes that the August 1998 treatment record indicated that the Veteran experienced shortness of breath, particularly with exertion, and wheezing, and was educated in regards to treating asthma.  In this regard, the Board finds that there is ample evidence that the Veteran was treated for asthma attacks during service, and as will be further discussed below, she currently suffers from asthma as is evident in the current VA medical records.  

The Veteran was afforded an August 2009 VA examination wherein she reported experiencing asthma with attacks occurring twice a week, but less than weekly, frequent dyspnea on moderate to severe exertion and occasional dyspnea on mild exertion, mild impairment between asthma attacks, a history of wheezing and constant or near-constant productive cough.  On examination there were no abnormal respiratory findings.  Diagnosis was of asthma, with moderate obstructive lung disease.  There was no evidence of cor pulmonale, pulmonary hypertension, or RVH.  Following VA examination, which included review of the Veteran's service treatment records, the examiner opined that it is as least as likely as not the Veteran's asthma is related to service.  

VA treatment records from 2011 show that the Veteran continued to suffer from shortness of breath, and was given inhalers.  

In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's asthma had its onset in active service, and service connection for asthma is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Headaches 

The Veteran's chronic headaches are rated according to Diagnostic Code 8100 as 0 percent disabling since October 21, 2008, as 30 percent disabling since August 31, 2016, and as 50 percent disabling since December 30, 2016.  The Veteran contends that she is entitled to higher initial evaluations.

Under Diagnostic Code 8100 (for migraine headaches) a 50-percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30-percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10-percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0-percent rating is assigned.  38 C.F.R. § 4.124a.

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board may not deny entitlement to a higher disability rating based on the relief provided by the medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The record is not entirely clear as to how frequently the Veteran experiences migraines, as it reflects that the frequency varies over time.  However, the Board notes that even the lowest documented frequency at her VA examination in November 2010 exceeds the once monthly frequency contemplated by a 30-percent rating.  Consequently, the Board's analysis will focuses on the severity of the Veteran's migraines, and whether they are consistent with the characteristic "prostrating attacks" described in the rating criteria.

VA treatment records show that in September 2008 the Veteran reported experiencing a headache with vomiting.  In January 2009 she experienced severe sinus headache.

At her January 2010 VA examination, the Veteran indicated that she experienced pain in her frontal area, temples and behind her eyes, as well as in the muscle at the back of her neck.  Computerized tomography (CT) scans of the brain and cervical spine were normal.  She reported having a headache approximately four to five times a week and sometimes daily.  She indicated that the pain started at the back of her head, and there were no precipitating factors.  The Veteran reported that she usually had headaches when she woke up, which lasted for variable periods of time, from a couple of hours to all day long.  She estimated the headache lasted all day up to three times a week.  She reported that the pain could be sharp or dull, and that occasionally her vision blurred when the headache was bad.  She noticed nausea approximately twice a week, and vomiting approximately once a week.  She took Tylenol, Lortab and Cephulac for her headaches.  The Veteran indicated that three of five times that she had the headache she needed to stop what she was doing and go to a dark place to sleep.  Her pain was a six to eight on a scale to ten, and several times a month she had to go to the doctor's to get a shot to alleviate her headache pain.  Diagnosis was of chronic headache, most likely due to multiple etiologies (muscle tension, headache, and rhinosinusitis).

At a November 2010 VA examination the Veteran reported she had lost six weeks from work as a part-time nurse due to bad headaches.  She reported experiencing prostrating headaches two to three times a month, which lasted one to two days.  This was in spite of taking Paroxetine.  

The Veteran was afforded a VA examination in August 2016 for her migraine variants, which she reported had increased since her most recent examination.  She experienced headaches occurring four to five times a month, lasting two to three days, and causing sharp pain, sensitivity to light, and nausea.  The Veteran took medications as needed, but reported that they did not seem to help.  She described experiencing pulsating or throbbing head pain on both sides of the head, which worsened with physical activity.  She also experienced nausea, vomiting, sensitivity to light and sound, changes in vision that occurred for more than two days located on both sides of the head.  As such, she reported that her headaches affected work, causing her to lie in a dark room, lasting two to three days.

In November 2016, the Veteran contended that she suffered from migraine headaches lasting two to three days, occurring frequently.  She indicated that she was diagnosed as having migraines, with prostrating and prolonged attacks averaging three to four times a month, causing problems with her work and school.  She reported her treatment had been intense and unsuccessful, with debilitating side effects from the medications.  The Veteran suggested that a 50-percent evaluation was warranted for the entire time, and indicated that there was medical evidence since 2008 regarding her migraine treatment.  

November 2016 VA treatment records showed that the Veteran reported her headaches had worsened in frequency and severity, occurring four to five times per month, lasting several days at a time.  The headaches were associated with light, sound, and movement sensitivity and nausea, causing her to lie in a dark room without moving.  She reported that an earlier CT showed a filled sphenoid sinus for which she took antibiotics.  She indicated having taken Topamax, Elavil, and Depakote in an attempt to alleviate her headaches.  Her treating provider started her on Gabapentin for prevention of headaches, and recommended Imitrex injection to stop the headaches.  

By January 2017, VA treatment notes showed the Veteran stopped taking Gabapentin because it did not improve her headaches and made her feel foggy headed.  In addition, the Veteran reported that she was out of Imitrex because of the severe headaches she had been having during the last month.  She indicated that she continued to have a residual headache rated as a six on a pain scale, daily, with nausea, and requested medication.

The Veteran was afforded a VA examination in May 2017, in which she reported that her episodes of headaches with vomiting were increasing in frequency, and interfering with work and activities.  As such, the examiner indicated that the Veteran experienced prostrating attacks more than once per month productive of economic inadaptability.  The examiner indicated that the Veteran was to be seen by a neurosurgeon regarding her headaches in June.  

As recently as June 2017 the RO issued a rating decision granting a 50 percent rating since December 30, 2016.  

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board is prohibited from assigning a disability rating based on the severity when such medication is taken.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, when considering the frequency of the Veteran's headaches in light of their severity without the use of medication, and resolving reasonable doubt in the Veteran's favor, where the symptoms that the Veteran experienced in 2008, appear to be the similar symptoms that she is currently experiencing, the Board finds that the disability picture more nearly approximates the criteria required for the 50 percent rating for the entire time on appeal, since her service connection in October 2008.  38 C.F.R. § 4.7.  Consequently, the Board finds that an increased 50 percent rating is warranted for the entire time on appeal.  This is the maximum schedular rating provided by regulation.

A 50-percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, since December 30, 2016, the schedular component of the Veteran's increased rating claim for her headaches must be denied.


ORDER

Service connection for asthma is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the entire period prior to December 30, 2016, a 50-percent rating for the Veteran's chronic headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Since December 30, 2016, a rating greater than 50 percent for chronic headaches is denied.


REMAND

Abdominal Pain

The Veteran contends that she is entitled to service connection for abdominal pains.  She reported that she had heavy menstrual pains and abdominal cramping while in service.  The Board observes that her claim appears to encompass symptoms related to a possible gynecological disorder, and as noted, has been.   

VA treatment records show that a September 2006 ultrasound was conducted because of the Veteran's weight loss and abdominal pain.  It revealed a normal aorta, liver, gallbladder, pancreas, kidneys and spleen.  Treatment records revealed possible uterine fibroids and vaginal bleeding with associated nausea, abdominal pain and vomiting.  Palpation caused discomfort between the umbilicus and pubic bones.  The Veteran described easy fatigability.  There was an unremarkable pelvic ultrasound and normal uterus in January 2009.  

The Veteran was afforded an August 2009 VA examination for abdominal pain.  Palpation of the epigastric and cardiac sphincter area revealed tenderness and generalized abdominal pain.  Ultrasound and UGI were normal.  Screen for Helicobacter Pylori was positive, the effects of which were stomach pain, weakness or fatigue.  The examiner's opinion was that it was "as less likely as not" the Veteran's claimed stomach pain was related to service.  The examiner indicated that although there were some reports of abdominal pain, there was no identifying diagnosis for a nexus.  The examiner indicated that the ultrasound and UGI were normal, but that the Veteran reported abdominal tenderness with an unknown etiology.  The Veteran reported a history of stomach pain in and since service.  The Veteran's 2007 treatment record also showed H. Pylori.  The examiner reasoned that according to the literature common signs or symptoms that occurred with H. Pylori included pain, aching or burning in the abdomen, nausea, vomiting, frequent burping, bloating and weight loss.  

The Board finds that the August 2009 medical conclusion is unclear, and as such, the opinion is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, is it unclear what, if any, import could be attributed to the presence of the Veteran's history of stomach pain in and since service.  Further, it is unclear how the Veteran could have H. Pylori, identified to cause symptoms such as stomach pain, fatigue and weakness, some of which the Veteran reportedly experienced, but have no diagnosis for a nexus.  Therefore, because the VA examiner did not offer a clear etiological opinion, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine the nature and etiology of her abdominal pains. 

Further, as noted, the Veteran has described symptoms of abdominal pain in relation to a possible gynecological disorder, and the Board would find it helpful if an examiner would address whether the claimed abdominal pain symptoms are related to such a disorder, and if so, whether it is related to service.  

Right and Left Leg Disabilities

The Veteran contends that she is entitled to service connection for disabilities characterized by right and left leg pain, or status-post left knee surgery, and she has not yet been afforded a VA examination for these claimed disabilities.  March 2010 treatment record shows that the Veteran reported experiencing sharp, intermittent pain in her right leg.  VA treatment records from 2017 also show that the Veteran experienced weakness of the quadriceps, ongoing pain and sensation of knee weakness.  

The Board would find a VA examination helpful, and would like an opinion as to whether the Veteran has a disability characterized by right or left leg pain, to include status-post left knee surgery, as to whether it is at least as likely as not related to service.

Bilateral Feet Disability

The Veteran contends that she is entitled to service connection for a disability of the bilateral feet, characterized by foot ulcers and pain.  Although the Veteran was afforded an August 2009 VA examination, the opinion is inadequate.  The Veteran reported self treating foot ulcers approximately twice a month, for which she used foot cream, soaks or Vaseline; however, the examiner noted that there were no current foot ulcers on examination.  The examiner indicated that there was a callous of the 5th digits and of the heels, and there was dryness and cracking of the skin.  The examiner opined that it was "as least as likely as not" the Veteran's claimed foot ulcers were related to service, noting that neither treatment or diagnosis were evident from the examination.  As such, the examiner's conclusion is unclear as it seems to contradict the reasoning, such that the opinion is inadequate, and remand for a VA examination is necessary.

In addition, VA treatment records have been added to the record since the most recent April 2012 statement of the case, and the substantive appeal was filed in May 2012, prior to February 2013 when an automatic waiver would be implemented.  Thus, a remand is required for the issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37.

Bronchitis

The Veteran claims entitlement to service connection for bronchitis.  VA and private treatment records show that her assessment has included bronchitis.  There has not, however, been a VA examination for this claimed disability.  The Board would find it helpful for an examiner to opine as to whether the Veteran has a bronchitis disability, and if so, whether it is at least as likely as not related to her military service.  See 38 C.F.R. § 3.159(c)(4) (2016).


GERD

The Veteran claims entitlement to service connection for GERD.  She has not had a VA examination for this specific claimed disability, and it is unclear whether it was considered in the VA examinations for abdominal pain.  The Veteran has reported experiencing stomach pain symptoms and VA treatment records show she requested medications for GERD, and as such the Board finds remand for a VA examination is necessary to determine the nature and etiology of this claimed disability.  See 38 C.F.R. § 3.159(c)(4) (2016).

Rhinitis with Sinusitis

The Veteran's chronic allergic rhinitis with recurrent sinusitis has been rated as 10 percent disabling since October 21, 2008, according to Diagnostic Code 6511; however, the Veteran contends that her symptoms warrant a higher initial evaluation.  

At her most recent VA examination, in August 2016, the Veteran experienced greater than 50 percent obstruction of her nasal passage due to rhinitis.  The obstruction was not complete on either the left or right side, and there was not permanent hypertrophy of the nasal turbinates, or nasal polyps.  The Veteran did not have granulomatous conditions.  A CT scan from May 2016 showed chronic inflammatory sinusitis in partially right sphenoid sinus.  A nasal endoscopy from July 2016 showed moderate edema throughout the nasal cavity.  There was no impact on the Veteran's ability to work.  At the examination, the Veteran also reported that she was consistently treated for sinus infections, and allergic to everything per allergy testing.  She indicated that she experienced symptoms of constant sinus pressure, headaches, sneezing with thick green to yellow drainage.  She treated her symptoms with various medications, rinses and nasal decongestants.  May 2016 imaging showed sphenoid sinusitis and rhinitis.  The Veteran did not experience incapacitating episodes characterized by pain, purulent discharge or crusting during the past year.  She did not have incapacitating episodes requiring bed rest and treatment by a physician, and did not have incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) treatment prescribed by a physician.  

The Board finds that this examination is internally inconsistent, and therefore, inadequate.  The Veteran described symptoms of sinus pressure, headaches and sneezing with thick drainage; however, the examiner indicated that the Veteran had not experienced incapacitating episodes characterized by pain, purulent discharge or crusting during the previous year.  The examiner, however, did not discuss the import of the Veteran's symptoms, and it appears to the Board that this conclusion is internally inconsistent with the symptoms as described by the Veteran.  See Barr, supra.  As such, remand for an adequate VA examination to determine the severity of the Veteran's rhinitis with sinusitis is necessary.  The examiner should discuss the Veteran's symptoms in light of the rating criteria.  

The Board notes that in November 2016 the Veteran specifically stated that she suffered severely with recurrent sinusitis with headaches, pain and purulent discharge episodes occurring eight or more times a year, and without improvement in spite of antibiotics and steroids.

Anxiety (30%)

In a November 2009 rating decision, the RO granted service connection and assigned a 30 percent rating for GAD.  In June 2010 the Veteran filed a Notice of Disagreement (NOD).  Although there have been rating decisions since the notice of disagreement, as recently as June 2017, the Veteran has not yet been issued a Statement of the Case (SOC) for this claim.  Under the circumstances the Board has no discretion, and must remand this matter for issuance of an SOC.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Lumbar Spine

The Board observes that the Veteran filed a NOD in June 2010, and although there have been multiple rating decisions since then, to include a recent June 2017 rating, the RO has not issued a SOC such that the Veteran could file a substantive appeal.  As such, remand for issuance of a SOC is necessary.  38 C.F.R. § 19.9(c); see Manlincon, 12 Vet. App. 238 (1999).

TDIU

The remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and her representative a SOC pertaining to the issues of entitlement to increased ratings for generalized anxiety and lumbar spine disorders, and afford the Veteran the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of entitlement to increased ratings for GAD and lumbar spine disorders within 60 days of the issuance of the SOC.

2.  Furnish an SSOC regarding the claim of entitlement to service connection for a disorder of the bilateral feet.  

3.  The Veteran should be afforded VA examination(s) with appropriate examiner(s) to determine the nature and etiology of any (a) abdominal pain, to include a gynecological disorder (b) right leg pain, (c) left leg pain, (d) bilateral feet, (e) bronchitis, and (f) GERD disabilities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the electronic claims folder (ECF), including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For each disorder identified pertaining to (a)-(f), the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology therein. 

In the event the examiner determines that the Veteran's disability characterized by right leg pain is at least as likely as not related to service, the examiner should then opine as to whether it is at least as likely as not that a disability characterized by left leg pain is (a) caused or (b) aggravated (permanently worsened) by the right leg disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner must be provided access to the Veteran's claims folder, to include Virtual VA and VBMS as necessary.

4.  The Veteran should also be afforded VA psychological examination to determine the severity of the Veteran's generalized anxiety disorder.  The examiner should review the ECF and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to GAD and should describe the symptomatology causing those levels of impairment.

5.  Schedule the Veteran for VA examination by an appropriate examiner to determine the severity of her service connected rhinitis with sinusitis.  The examiner should review the ECF and note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should complete the necessary DBQ for rhinitis and sinusitis.  The examiner should discuss the functional impact caused by the rhinitis with sinusitis on occupational and daily activities.  The examiner should state whether the Veteran has incapacitating episodes of sinusitis that require prolonged antibiotic treatment, and if so, the frequency.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  The examiner should state the frequency of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner should state whether there has been radical surgery with chronic osteomyelitis.  The examiner should state whether there have been repeated surgeries due to sinusitis.  The examiner should state whether there is near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The examiner should indicate whether there are polyps, and if so, the amount of obstruction.  

The examiner should note that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  Schedule the Veteran for VA examination by an appropriate examiner to determine the severity of her service-connected lumbar spine disorder.  The examiner should review the ECF and note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should note that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine and state whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  The AOJ should review the examination reports to ensure they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, including the issue of entitlement to TDIU.  If any benefit remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


